In re State of Louisiana; —Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Caddo, 1st Judicial District Court Div. 4, No. 262,256; to the Court of Appeal, Second Circuit, No. 46017-KW.
Writ granted. We find no abuse of the trial court’s discretion in finding evidence of the defendant’s unadjudicated offense to be admissible during the penalty phase of the defendant’s capital trial. Accordingly, the ruling of the court of appeal is reversed. The trial court ruling is reinstated.